Citation Nr: 0413055	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-09 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of rheumatic fever.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to July 
1952.  

This case comes to the Board of Veterans' Appeals (Board) 
from a April 2002 rating decision (RD) of the RO.  The 
veteran submitted a valid NOD in November 2002, and the SOC 
was issued that same month.  He was afforded a local hearing 
in December 2002, wherein the hearing officer explained to 
him what was necessary for his increased rating to be 
successful.  Costantino v. West, 12 Vet. App. 517 (1999) (VA 
hearing officer has a regulatory duty under 38 C.F.R. 
§ 3.103(c)(2) to suggest the submission of evidence which the 
claimant may have overlooked and which may be to his 
advantage).  His VA Form 9 is dated April 2003.  He was also 
afforded a travel board hearing by the undersigned, sitting 
in Sioux Falls in July 2003, who also explained to him what 
VA required in order for his specific claim to be successful.  
Id.  

The Board notes that the veteran may have submitted an 
informal claim that his nonservice-connected CAD or MI may 
have been aggravated because of his valvular heart disease; 
essentially, that he would not have suffered the MI, 
(notwithstanding the CAD) but for the weakened state of his 
heart valves, post-rheumatic heart disease.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995) (when aggravation of non-
service connected disability is proximately due to or result 
of service-connected disease or injury, service connection 
may be proportionally established.)  This matter is not ripe 
for appellate review, however, and is referred to the RO for 
the appropriate action.  


FINDINGS OF FACT

1.  Chronic congestive heart failure, if extant, is not shown 
to be due to residuals of rheumatic fever.  

2.  METs of 10 or less, due to residuals of rheumatic fever, 
is not shown.  

3.  Left ventricular dysfunction, with an ejection fraction 
of 50 percent or less, due to due to residuals of rheumatic 
fever, is not shown.  

4.  Cardiac hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray, if extant, is not shown to be due 
to residuals of rheumatic fever.   

5.  The veteran is not taking, or required to take, 
continuous medication for residuals of rheumatic fever.   

6.  Valvular heart disease, if extant, is not documented by 
findings on physical examination; just clinical testing, such 
as echocardiogram, Doppler echocardiogram, and stress 
echocardiogram.  


CONCLUSION OF LAW

The criteria are not met for a compensable evaluation for 
residuals of rheumatic heart disease.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Congress modified or clarified VA's duties to notify and 
assist claimants with the passage of the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This change in the law is 
applicable to all claims filed on or after the date of its 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Additionally, the VCAA and implementing regulations eliminate 
the requirement that a veteran submit evidence of a well-
grounded claim, and provide that VA will assist him in 
obtaining evidence necessary to substantiate his claim-but 
that VA is not required to provide assistance to him if there 
is no reasonable possibility that it would aid in 
substantiating his claim.  In this case, VA notified the 
veteran of the contents or elements of successful claims, 
both in general, and specifically, what he needed to do, what 
VA would do on his behalf, (if he sufficiently put VA on 
notice of information or evidence).  This was accomplished in 
letters dated October and December 2002, the April 2002 RD, 
the November 2002 SOC, and the March 2003 SSOC; as well as 
the personal hearings afforded to the veteran in December 
2002 and July 2003.  

Next, the United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) appeared to hold, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

Although all elements of VCAA notice were not provided to the 
veteran in this case prior to the RD, the timing of the 
notice is not prejudicial to the veteran in this case.  This 
is because the notice that was provided to the veteran was 
specific to his situation, and was done in a logical order.  
For example, when he testified that there may be additional 
evidence supportive of his claim, the RO not only advised him 
to submit it at the current hearing, but sent a follow up 
communication, specific to the evidence the veteran testified 
to.  This information was not available prior to the hearing, 
and the RO could not have asked for it.  

In any case, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case (SSOC) was provided to 
the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices, thus, the fact that the 
VCAA specific notice was sent after the RD is not prejudicial 
to the veteran in this case.  Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Moreover the notices are consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that is, they 
(1) informed the claimant about the information and evidence 
that is necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; (3) informed the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) told the claimant to provide or put VA on notice of any 
evidence that pertains to the claim.  

VA has also met its duty to assist the veteran in the instant 
case.  His SMRs, private medical records, and records from a 
VAMC were also obtained.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  


II.  Rheumatic heart disease residuals

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule), which is based as far as practical 
on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  Also, when making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim, or 
is in relative equipoise, in which case the claim is granted, 
or whether instead a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 38 
U.S.C.A. § 5107(b) (West 2002).  

The residuals of the veteran's rheumatic fever are evaluated 
pursuant to the criteria at 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7000.  Those criteria provide that during active 
infection with valvular heart damage, and for three months 
following cessation of therapy for the active infection, a 
100 percent evaluation will be assigned.  

Next, after this, if valvular heart disease is present, which 
must be documented by findings on physical examination and 
either echocardiogram, Doppler echocardiogram, or cardiac 
catheterization, and such valvular heart disease results in:  

Chronic congestive heart failure, or, a workload of 3 METs or 
less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or, left ventricular dysfunction with an ejection 
fraction of less than 30 percent a 100 percent evaluation 
will be assigned.  

With more than one episode of acute congestive heart failure 
in the past year, or, workload of greater than 3 METs but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or, left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, a 60 percent 
evaluation will be assigned.   

When a workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; there is evidence of cardiac hypertrophy or 
dilatation on electro-cardiogram, echocardiogram, or X-ray, a 
30 percent evaluation will be assigned.   

When a workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication is required, a 10 percent 
evaluation is assigned.   

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, 
Note 2 above Diagnostic Code (DC) 7000.

The veteran averred in October 2001 that his disability had 
increased in severity.  He testified, in December 2002 and 
again July 2003, that he manifested shortness of breath that 
was similar to the exertional fatigue he manifested in 
service, and dull heart pain, or a numbness in his chest.  

As noted above, the only issue properly before the Board at 
this time is whether the veteran's service-connected 
rheumatic heart disease residuals have increased in severity, 
so that a compensable rating is warranted.  A careful review 
of the record shows that it has not.  

Historically, the veteran was diagnosed with active rheumatic 
heart disease in service, and was discharged from the service 
due to disability.  A June 1952 PEB report shows that he was 
assessed with rheumatic valvulitis, inactive, with deformity 
of valve, mitral insufficiency, without cardiac enlargement.  

A May 1953 RD noted that the veteran's disability was rated 
at 100 percent from the day after separation from service to 
September 1952.  It was next rated at 30 percent, until July 
1955.  A 10 percent rating was assigned until August 1957, 
when a zero percent rating was assigned.  

A May 1957 VA examination report reveals that the veteran's 
EKG was within normal limits, as was his heart size, by x-
ray.  A January 1959 VA examiner felt that the veteran's 
rheumatic heart disease residuals were only ascertainable by 
x-ray and EKG, not by clinical examination.  The Board notes 
that DC 7000 now requires that the presence of valvular heart 
disease be documented by findings on physical examination, as 
well as these clinical studies.  

The veteran recently suffered an interviewing MI in 1998, and 
has been followed extensively for his nonservice-connected 
heart condition, with special studies, testing, and 
evaluation.  Specifically, in March 2001, he was given a 
cardiac Doppler, he had a stress echo in October 2002, and an 
echocardiogram in December 2002.  

In June 1999, his private examiner diagnosed atherosclerotic 
heart disease, s/p bypass surgery, symptomatic.  In March 
2001, a private cardiac record revealed that the examiner 
determined that the veteran's cardiac risk factors were:  
"positive for smoking in the past.  Quit several years ago.  
Positive for dyslipidemia and family history.  Negative 
diabetes.  Negative hypertension."  His rheumatic fever was 
noted in his past medical history.  In June 2001, his private 
examiner found his cardiac condition was "stable."  

The December 2001 VA examination report reveals that the 
veteran was tentatively diagnosed with valvular heart 
disease.  To determine whether this was from prior rheumatic 
heart disease or a complication from ischemic heart disease, 
the veteran was next scheduled for an exercise stress test 
with METs, and echocardiogram to look for valvular changes 
suggestive of heart disease of rheumatic versus ischemic in 
origin.  He was also tentatively diagnosed with congestive 
heart failure, and the same assessment was made.  

In an addendum, the examiner reviewed the clinical evidence 
from the above testing, set forth the findings and 
conclusions, and provided final diagnoses of: (1) congestive 
heart failure due to diastolic dysfunction, with an ejection 
of 50%, on a more probable than not basis, secondary to CAD;  
(2) CAD s/p MI, s/p 4 vessel coronary artery bypass graft 
[CABG] in 1998.  METs level is 8;  (3) aortic valve 
sclerosis, secondary to rheumatic heart disease, on a more 
probable than not basis.  

However, the Board notes that aortic valve sclerosis is not a 
finding which contemplates a compensable rating under DC 
7000.  That is, there must be one of the criteria listed at 
DC 7000 for a compensable evaluation.  

An October 2002 private medical record noted a 1/6 systolic 
murmur, no gallops, and listed an impression of 
atherosclerotic heart disease, asymptomatic.  The veteran 
testified, in December 2002, that he thought he recollected a 
private medical examiner relating current disability to his 
rheumatic heart disease.  The hearing examiner explained in 
detail the specific types of evidence that would be required 
to substantiate the veteran's claim, and even sent him a 
follow up letter.  

The RO also obtained another VA examination in February 2003.  
See 38 C.F.R. § 4.70.  It asked the VA examiner to provide 
specific rating details pertinent to his rheumatic heart 
disease.  The VA examiner noted that she reviewed the claims 
file, as well as the veteran's medical record.  She obtained 
a medical history, reviewed and summarized the special 
studies and reports, and performed a physical examination.  

The diagnoses were CAD, s/p MI and CAGB in 1998; and 
rheumatic heart disease.  The examiner also specifically 
addressed the RO's questions, noting that the veteran did not 
have congestive heart failure, and his METs was 7.  Although 
she prefaced her comments by stating that it would be 
difficult at best to determine how much of the METs was from 
the CAD and how much was from rheumatic heart disease 
residuals, she would expect minimal, if any, symptoms from 
rheumatic heart disease residuals.  

She further found that the veteran had a left ventricular 
ejection fraction of 63%, which was normal.  There was no 
evidence of left ventricular dysfunction on the basis of the 
rheumatic heart disease residuals.  Further, the segmental 
wall motion abnormalities noted on echo and stress echo were 
due to his CAD.  

Again, the RO aptly obtained clarifying information, 
38 C.F.R. § 4.70, and obtained an addendum for rating 
purposes.  The VA examiner clarified that it was her medical 
opinion that the residuals of his rheumatic heart disease 
were minimal and that his MET level would be greater than 10 
METs if based on the rheumatic heart disease alone.  

Thus, although the veteran testified that some of his current 
symptomatology was similar to what he experienced in service, 
he has not shown that he is capable of making a medical 
conclusion or diagnosis in the instant case.  Laypersons are 
not competent to diagnose medical disabilities.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Instead, medical 
questions must be addressed by medical professionals.  

In this case, the veteran has been extensively evaluated, 
both in private clinical settings, and by VA, and there is no 
indication that his current symptomatology, if extant (see 
June 2001 medical report showing his condition was 
"stable"), is in any way related to his service.  Although 
the veteran, at one time, thought that such evidence may 
exist, he was repeatedly notified to submit it to the VARO.  
Instead, he submitted private treatment records, which were 
considered by the VA examiners in reaching their medical 
conclusions.  

Because the March 2003 VA examination is particularly 
thorough and extensive, however, and because it shows that 
the examiner extensively reviewed the record in forming her 
opinion, the Board finds it extremely probative to the 
instant matter at hand.  Additionally, this VA examiner 
reviewed the claims file.  The December 2001 VA examination 
report is also persuasive, because it shows that the examiner 
did not formulate his opinion until he had ordered an 
interpreted the special studies that are suggested at DC 
7000.  

Therefore, as the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply, and 
the claim must be denied.  



ORDER

An increased (compensable) rating for residuals of rheumatic 
fever is denied.  




	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



